DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. 2018/0260877 A1) in view of Dey et al. (U.S. 2017/0169440 A1).

Claim 1, Li teaches:
A system (Li, Fig. 2), comprising: 
one or more radio frequency-enabled nodes located within a space (Li, Fig. 2: 207-209, The RFID readers 207-209 are located within convenience store 200.), each radio frequency (RF)-enabled node being configured to communicate with an RF-enabled asset tag within the space (Li, Fig. 2: 205, Paragraph [0031], The multiple RFID readers receive RFID tag signals.), wherein the RF-enabled asset tag is coupled to an asset movable within the space (Li, Paragraph [0030], The RFID tag 205 is attached to a shopping cart 201, i.e. an asset movable within the space.  Alternatively, shopping cart 201 can be a shopping basket, bag, or other container (see Li, Paragraph [0029]).); 
an RF-enabled asset tag location estimation system (Li, Fig. 2:200, The combination of tags, readers, camera, mobile devices, and shopping carts are interpreted as an asset tag location estimation system.) configured to track location of the RF-enabled asset tag within the space and determine location estimates of the RF-enabled asset tag as the RF-enabled asset tag moves within the space responsive to communications between the one or more RF-enabled nodes and the RF-enabled asset tag (Li, Paragraphs [0040-0041], The readers, e.g. reader 208, communicate with RFID tags attached to items and item containers for allowing the shopping management system to calculate the location of the items and item containers.  Thus, the tag signals used by the shopping management system are functionally equivalent to location estimates of the items and item containers.); 
an electronic hardware device configured to accept identifying information from or about a selected user (Li, Paragraph [0039], One example of an electronic hardware device is a user’s smartphone, wherein the smartphone accepts the member/user ID of the user.  Another example of an electronic hardware device includes a device located at the entrance of the store for reading a QR code presented by the customer or for receiving other authentication methods, e.g. biometrics, from the user (see Li, Paragraph [0072]).); and 
a back end server (Li, Fig. 2: 104, Paragraph [0032], The shopping management system 104 can be implemented as a local or remote server system.) coupled to the RF-enabled asset tag location estimation system (Li, Paragraphs [0031] and [0041], The shopping management system receives tag signals from the readers.), the back end server configured to: 
receive asset tag location information from the asset tag location estimation system corresponding to the location estimates of the RF-enabled asset tag as the RF- enabled asset tag moves within the space (Li, Paragraphs [0040-0041], One example of the movement of the item containers is when the user pushes the shopping cart from the entrance towards the storage section.); 
determine, based on a predetermined correspondence criteria, a correspondence between the received asset tag location information and a presence of the electronic hardware device within the space (Li, Paragraph [0072], Based on identifying the user account and the container ID obtained by the system, i.e. a predetermined correspondence criteria, the shopping management system associates the user account with the specific shopping container selected by the user.  Thus, subsequent location tracking of the container is associated with the particular user account (see Li, Paragraph [0073]).); and 
in response to determining the correspondence between the received asset tag location information and the presence of the electronic hardware device and based at least in part on the identifying information accepted via the electronic hardware device, associate the received asset tag location information corresponding to the location estimates of the RF-enabled asset tag as the RF-enabled asset tag moved within the space to identification of the selected user (Li, Paragraphs [0072-0073], Based on identifying the user account and the container ID obtained by the system, i.e. a predetermined correspondence criteria, the shopping management system associates the user account with the specific shopping container selected by the user.  Thus, subsequent location tracking of the container is associated with the particular user account.  It is noted that the QR code, biometric data, or other authentication methods presented by the user is accepted by the system in order to identify the user account.).
Li does not specifically teach:
A position estimate of the electronic hardware device.
Dey teaches:
A position estimate of the electronic hardware device (Dey, Paragraph [0068], The location data provided by the mobile phone of the shopper may be used for locating a cart (see Dey, Paragraph [0018]).).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Li with the teachings of Dey.
The motivation would be further utilize customer locations for resolving ambiguities, e.g. when a customer has left their associated cart at a distance away from a location of a product/item to be purchased to clarify outlier data (see Dey, Paragraphs [0062] and [0068]).

Claim 2, Li in view of Dey further teaches:
	The system of claim 1, wherein: 
determining the correspondence between the RF-enabled asset tag location information and the position estimate of the electronic hardware device within the space indicates that the RF-enabled asset tag and the electronic hardware device are located within a critical distance of one another at least approximately when the electronic hardware device accepts the identifying information from or about the selected user (Li, Paragraph [0072], One example of a critical distance is the ability for the user to utilize their mobile device to scan the QR code having the container ID of the shopping cart.).

	Claim 3, Li in view of Dey further teaches:
The system of claim 1, wherein the back end server is further configured to associate the asset to the selected user (Li, Paragraph [0072], The shopping management system associates the container ID with the user account.).

	Claim 5, Li in view of Dey further teaches:
The system of claim 1, wherein: 
the electronic hardware device is an installed stationary computing device, and the positioning system determines the location of the electronic hardware device location in the space at time of installation (Li, Paragraph [0072], In the example of an electronic hardware device being a QR code reader, the reader is located at the entrance of the store at the time of installation.  It would have been obvious to one of ordinary skill in the art for the system to know that the QR code reader is installed at the entrance of the store in order to provide users access to the shopping carts.).

	Claim 6, Li in view of Dey further teaches:
The system of claim 1, wherein: 
the electronic hardware device is a handheld computing device (Li, Paragraph [0039]); and 
the radio frequency-enabled asset tag location estimation system is further configured to exchange RF signals with the handheld computing device and determine the position estimate of the handheld computing device based on the exchanged RF signals (Dey, Paragraph [0068], Communications between devices may be performed using one of a plurality of radio frequency communication standards (see Dey, Paragraph [0050]).).

	Claim 7, Li in view of Dey further teaches:
The system of claim 6, wherein: 
the handheld computing device is a mobile device (Li, Paragraph [0039]); and 
the back end server is further configured to: 
associate the selected user to the mobile device (Li, Paragraph [0071], The user accesses their user account by logging into an application associated with the store to effectively associate the user’s mobile device with the user’s account.); and 
associate the asset to the selected user (Li, Paragraph [0072], The shopping management system associates the container ID with the user account.).

	Claim 8, Li in view of Dey further teaches:
The system of claim 6, wherein: 
the space further comprises a threshold (Li, Fig. 2: “ENTRANCE”), defined as a two-dimensional plane extending vertically between four points within the space (Li, Paragraph [0027], It would have been obvious to one of ordinary skill in the art, at the time of filing, for the entrance section to include a passageway, e.g. a doorway, to enable the entering of users into the store.  Thus, the opening to the doorway would include a two-dimensional plan extending vertically between the four points of the door frame.); and 
the back end server is further configured to: 
perform the determination of a correspondence between the RF-enabled asset tag location information and the location information of the electronic hardware device, when the RF-enabled asset tag passes through the threshold (Li, Paragraph [0031], It would have been obvious to one of ordinary skill in the art, at the time of filing, for the system to utilize its plurality of readers located at a plurality of locations within the store, to determine when the shopping carts travel from one section to another.  For example, when a user brings a shopping cart from the entrance to the storage section, the respective readers 207 and 208 would be capable of detecting the RFID tag of the shopping cart, thus determining that the shopping cart has pass through the entrance into the storage section, e.g. through the doorway.).

Claim 9, Li in view of Dey further teaches:
The system of claim 6, wherein the back end server is further configured to: 
confirm, based on the predetermined correspondence criteria, the correspondence between the RF-enabled asset tag location information and the position estimate of the electronic hardware device within the space, wherein confirmation of the correspondence indicates that the RF-enabled asset tag and the electronic hardware device remain located within a critical distance of one another (Dey, Paragraphs [0066] and [0068], In the combination of Li in view of Dey, the combination is capable of determining the locations of both the shopping cart and the user device.  Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the combination of Li in view of Dey to be capable of determining whether the shopping cart and the user device are within a critical distance of one another based on their respective locations within the store.).

	Claim 10, Li in view of Dey further teaches:
The system of claim 9, wherein the back end server is further configured to: 
determine, based on the predetermined correspondence criteria, a lack of correspondence between the RF-enabled asset tag location information and the position estimate of the electronic hardware device within the space, wherein determination of the lack of correspondence indicates that the RF-enabled asset tag and the electronic hardware device are located beyond a critical distance of one another (Li, Paragraphs [0078-0079], It would have been obvious to one of ordinary skill in the art, at the time of filing, for the system in Li to disassociate a customer from the shopping cart when the customer exits the store.  Such a modification would ensure that the system in Li is not rendered inoperable for its intended purpose.  For example, when a first user exits the store and is charged, it would have been obvious to one of ordinary skill in the art for the shopping cart to be disassociated with the first user such that when a second user uses the same shopping cart, the first user is not charged for the items purchased by the second user.  Additionally, when a user leaves the store, it would have been obvious to one of ordinary skill in the art for the user’s mobile device to be located beyond a critical distance from the shopping cart.  It is noted that it appears that the claims intend for the system to be able to determine that the asset tag and the electronic hardware device are located beyond a critical distance of one another, however, the claims as currently presented, only require the lack of correspondence to indicate that the asset tag and the electronic hardware device are located beyond a critical distance of one another.); and 
in response to a determination of the lack of correspondence between the RF-enabled asset tag location information and the position estimate of the electronic hardware device within the space, disassociate the received asset tag location information corresponding to the location estimates of the RF-enabled asset tag as the RF-enabled asset tag moved within the space to identification of the selected user in a database (Li, Paragraph [0039], User data and associated shopping cart data may be stored in the database.  It would have been obvious to one of ordinary skill in the art, at the time of filing, for the system in Li to disassociate a customer from the shopping cart when the customer exits the store.  Such a modification would ensure that the system in Li is not rendered inoperable for its intended purpose.  For example, when a first user exits the store and is charged, it would have been obvious to one of ordinary skill in the art for the shopping cart to be disassociated with the first user such that when a second user uses the same shopping cart, the first user is not charged for the items purchased by the second user.).

	Claim 11, Li in view of Dey further teaches:
	The system of claim 1, wherein the back end server is further configured to combine the asset tag location information from the asset tag location estimation system corresponding to the location estimates of multiple RF-enabled asset tags to create combined asset tag location information (Li, Paragraphs [0034-0035], The database 305 stores location data of the shopping carts.  The totality of the location data is functionally equivalent to a combined asset tag location information.).

	Claim 12, Li in view of Dey further teaches:
The system of claim 1, wherein the asset tag location estimation system estimates the location of the RF-enabled asset tag using the radio frequency-enabled nodes to continuously contact the RF-enabled asset tag (Li, Paragraphs [0031] and [0045]. The readers enable real-time location monitoring of all tagged items in the store, e.g. shopping carts.).

	Claim 14, Li in view of Dey further teaches:
	The system of claim 1, wherein: 
the identifying information from or about the selected user is a loyalty account identifier (Li, Paragraph [0072], A user’s account ID is functionally equivalent to a loyalty account identifier.).

Claim 15, Li in view of Dey further teaches:
The system of claim 14, wherein: 
the loyalty account identifier is encoded within a loyalty card (Dey, Paragraph [0057]), the electronic hardware device accepts the loyalty card and the encoded account identifier as the identifying information from or about the selected user (Dey, Paragraph [0057]); and 
the back end server is further configured to: 
in response to determining the correspondence between the received asset tag location information and the position estimate of the electronic hardware device and based at least in part on the loyalty account identifier encoded with the loyalty card accepted via the electronic hardware device, associate the received asset tag location information corresponding to the location estimates of the RF-enabled asset tag as the RF-enabled asset tag moved within the space to identification of the selected user (Li, Paragraph [0072], Upon verifying the account ID and the user information, e.g. user identify, the shopping management system associates the container ID with the account ID of the user when tracking the locations of the container.  In the combination of Li in view of Dey, the user’s account information includes an ID stored on a user’s loyalty card (see Dey, Paragraph [0057]).).

Claim 16, Li teaches:
A method (Li, Fig. 2), comprising: 
communicating with a radio frequency (RF)-enabled asset tag within a space (Li, Fig. 2: 205, Paragraph [0031], The multiple RFID readers receive RFID tag signals.); 
tracking location estimates of the RF-enabled asset tag within the space (Li, Paragraphs [0040-0041], The readers, e.g. reader 208, communicate with RFID tags attached to items and item containers for allowing the shopping management system to calculate the location of the items and item containers.  Thus, the tag signals used by the shopping management system are functionally equivalent to location estimates of the items and item containers.); 
accepting identifying information from or about a selected user (Li, Paragraph [0039], One example of an electronic hardware device is a user’s smartphone, wherein the smartphone accepts the member/user ID of the user.  Another example of an electronic hardware device includes a device located at the entrance of the store for reading a QR code presented by the customer or for receiving other authentication methods, e.g. biometrics, from the user (see Li, Paragraph [0072]).); 
determining, based on a predetermined correspondence criteria, a correspondence between the RF-enabled asset tag location estimates and a presence of an electronic hardware device within the space (Li, Paragraph [0072], Based on identifying the user account and the container ID obtained by the system, i.e. a predetermined correspondence criteria, the shopping management system associates the user account with the specific shopping container selected by the user.  Thus, subsequent location tracking of the container is associated with the particular user account (see Li, Paragraph [0073]).); and 
in response to determining the correspondence between the RF-enabled asset tag and the electronic hardware device and based at least in part on the identifying information accepted via the electronic hardware device, associating tracked asset tag location information corresponding to the location estimates of the RF-enabled asset tag as the RF-enabled asset tag moved within the space to the identifying information from or about the selected user (Li, Paragraphs [0072-0073], Based on identifying the user account and the container ID obtained by the system, i.e. a predetermined correspondence criteria, the shopping management system associates the user account with the specific shopping container selected by the user.  Thus, subsequent location tracking of the container is associated with the particular user account.  It is noted that the QR code, biometric data, or other authentication methods presented by the user is accepted by the system in order to identify the user account.).
Li does not specifically teach:
A position estimate of the electronic hardware device.
Dey teaches:
A position estimate of the electronic hardware device (Dey, Paragraph [0068], The location data provided by the mobile phone of the shopper may be used for locating a cart (see Dey, Paragraph [0018]).).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Li with the teachings of Dey.
The motivation would be further utilize customer locations for resolving ambiguities, e.g. when a customer has left their associated cart at a distance away from a location of a product/item to be purchased to clarify outlier data (see Dey, Paragraphs [0062] and [0068]).

	Claim 17, Li in view of Dey further teaches:
The method of claim 16, wherein: 
determination of the correspondence between the RF-enabled asset tag location and the electronic hardware device location indicates that the RF-enabled asset tag and the electronic hardware device are located within a critical distance of one another at least approximately when the electronic hardware device accepts the identifying information from or about the selected user (Li, Paragraph [0072], One example of a critical distance is the ability for the user to utilize their mobile device to scan the QR code having the container ID of the shopping cart.).

	Claim 18, Li in view of Dey further teaches:
The method of claim 16, further comprising: 
performing the determination of a correspondence between the RF-enabled asset tag location and the position estimate of the electronic hardware device, when the RF-enabled asset tag passes through a threshold (Li, Paragraph [0031], It would have been obvious to one of ordinary skill in the art, at the time of filing, for the system to utilize its plurality of readers located at a plurality of locations within the store, to determine when the shopping carts travel from one section to another.  For example, when a user brings a shopping cart from the entrance to the storage section, the respective readers 207 and 208 would be capable of detecting the RFID tag of the shopping cart, thus determining that the shopping cart has pass through the entrance into the storage section, e.g. through the doorway.).

Claim 19, Li in view of Dey further teaches:
The method of claim 16, further comprising: 
tracking the location of the RF-enabled asset tag by continuously contacting the RF- enabled asset tag with radio frequency-enabled nodes (Li, Paragraphs [0031] and [0045]. The readers enable real-time location monitoring of all tagged items in the store, e.g. shopping carts.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over  Li et al. (U.S. 2018/0260877 A1) in view of Dey et al. (U.S. 2017/0169440 A1), in view of Stewar et al. (U.S. 2008/0231432 A1).

	Claim 4, Li in view of Dey teaches:
The system of claim 1.
Li in view of Dey does not specifically teach:
Wherein the back end server is further configured to: 
generate a graph of the asset tag position within the space over time, based on the asset tag location information received from the asset tag location estimation system.
Stewar teaches:
Generate a graph of the asset position within the space over time, based on the asset location information received from the asset location estimation system (Stewar, Fig. 28, Paragraphs [0145] and [0198], The present location of the shopping cart is graphically displayed along with the location of an item to be found.  As the customer traverses the path towards the item, it would be obvious to one of ordinary skill in the art for the GUI to update the location of the shopping cart.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Li in view of Dey by integrating the teaching of a graphical user interface, as taught by Stewar. 
The motivation would be to aid the user in shopping, e.g. via providing directions to certain products (see Stewar, Paragraph [0145]).

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. 2018/0260877 A1) in view of Dey et al. (U.S. 2017/0169440 A1), in view of Cargonja et al. (U.S. 2008/0068131 A1).

Claim 20, Li in view of Dey further teaches:
The method of claim 16.
Li in view of Dey does not specifically teach:
Tracking the location of the RF-enabled asset tag by recording the identity of any radio frequency-enabled nodes the RF-enabled asset tag is able to communicate with.
Cargonja teaches:
Recording the identity of any radio frequency-enabled nodes the RF-enabled asset tag is able to communicate with (Cargonja, Paragraph [0031], The tag saves the reader identification (RID) from each other last received wireless signals 101.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Li in view of Dey by integrating the teaching of the tag recording reader identification information, as taught by Cargonja.
The motivation would be to prevent unnecessary power drain during times in which the tag does not change locations (see Cargonja, Paragraph [0005]).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest related prior art to the Applicant’s invention is Li et al. (U.S. 2018/0260877 A1).  Li discloses a system for tracking the movement of an asset, i.e. a container, by applying an RFID tag to the container and tracking the container through a store via communication with a plurality of RFID readers (see Li, Fig. 2).  Li further teaches a hardware device, e.g. a user’s mobile device, for allowing the user to enter user identification information (see Li, Paragraph [0072]).  Li, however, does not teach the step of the RFID tag recording the IDs of all of the RFID readers with which the tag communicates, as is required by claim 13 of the present invention.  Cargonja discloses a system for recording the reader id (RID) of a reader that communicates a signal to a tag (see Cargonja, Paragraph [0031]).  Cargonja, however, does not teach the step of the tag sending the records of which radio frequency-enabled nodes the RF-enabled asset tag is able to communicate with, as well as utilizing an electronic hardware device for performing the sending step.   Furthermore, it would not have been obvious to one of ordinary skill in the art, at the time of filing, to modify the tag and mobile device of Li in view of Dey, in view of Cargonja to include the additional step of sending, without using improper hindsight reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683